Title: To James Madison from Joseph Jones, 14 June 1783
From: Jones, Joseph
To: Madison, James


Dr. Sir.
Richmond 14th. June 1783
I have your favors of the 3d. & 6th. with the papers inclosed. since my last the plan of revenue recommended by Congress has been considered in a Comtee. of the whole, and the result contained in the inclosed resolutions which were agreed to withot. a division [;] the number appearing in support of the plan of Congress being so few as not to require it. Mr. B——xt——n and young Mr. Nelson only supported it. In the course of the debate Mr. R. H. L. & Mr. C. M. T. spoke of Congress as lusting after power. the Idea in the Letter to Rhode Island, that Congress having a right to borrow & make requisitions that were binding on the States, ought also to concert the means for accomplishing the end, was reprobated in general as alarming, and of dangerous tendency. In short some of the Sentiments in the letter to Rhode Island tho’ argumentative only, operated so powerfully on peoples minds here, that nothing could induce them to adopt the manner recommended by Congress for obtaining revenue. If the 5 PCt is granted to be credited to the States quota, which is the prevailing opinion, it will defeat that revenue unless all the States consent, and N. H. Cont Jersey & N. Car: never will I expect agree to it. Our people have great jealousy of Congress and the other states, think they have done more than they ought, and that the U. S. owe them at least one million pounds. these notions they will not relinquish tho’ they acknowledge they are not ready to settle the account. after the two first resolutions had passed P. H. separated from R. H. L. & his party and warmly supported the granting the duties to Congress and the other revenue to make up this State’s quota. I will make an attempt to obtain the 5 Pct. as a general revenue, and to authorize the payment of the other revenue by the Collectors to the Continental receiver, instead of the State Treasurer. if these can be effected the funds will be on a tolerable footing, but for the delay which a departure from the plan of Congress must occasion. The disposition to oblige the Officers of our line with lands beyond the Ohio in the room of thos[e] on Cumberland, which are said to be insufficient and very generally barren, has occasioned several leading memb[ers] to press for withdrawing our cession to Congress, that no obstacle might remain to gratifying the Officers. hitherto we have been lucky enough to delay a determination, which however cannot be many more days postponed. A. L. proposed a resolution two days ago to withdraw it. an amendment was proposed to fix a time (the 1st. Sept. next) when it shod. stand revoked if not accepted by Congress. the Committee rose withot. coming to a resl something of this sort will I think ultimately take place. if a secret instruction to our Delegates was practicable to relax, if necessary, any of the Conditions, I shod. like it, as I wish heartily to relinquish that Country to the U. States. the expence attending that Country I shall soon know as the Commissioners who have been out to settle the accoun[ts] are just returned. the proposed alteration for ascertaining the proportions of the States, from the conversations I have had with Gentlemen on the subject will be approved. I entertain however no sanguine expectation of any thing I hear in conversation since the great Majority agt the plan of revenue, which from conversation when I first arrived I was led to believe wod. be adopted. many now say the reading the pamphlet of Congress determined them agt. the measure, disapproving the Sentiments conveyed in the letter to R. I. You cannot well conceive the deranged state of affairs in this Country. there is nothing like system or order. confusion and embarrasmt. must ever attend such a state of things. The two great Commanders make excellent harrangues, handsome speeches to their men but they, want executive Officers or shod. be more so themselves to be usefull, indeed, so far as I am able to judge from the short time I have been here, we are much in want of usefull men, who do business as well as speak to it. a Pendleton and Jefferson wod. be valuable acquisitions to this assembly. we want too a Fitzsimons or some men of his merchantile knowledge and experience.
The Citizen bill remains in the Situation as when I last wrote. before we rise it is probable something may be done in it, especially if the definitive Treaty arrives, which it is probable, as a Ministry has been formed, will soon take place. To divest those who appeared to oppose the payment of the British debts from any attempt of that sort so repugnant to the article of the Treaty and as an alternative less offensive I have intimated that it wod. be better to giv[e] an instruction to our Commrs. for settling the Treaty of Commerce to propose a suspension of payment for some years to make it more convenient to the Debtors and it is probable something may be done in that way as an instruction to our Delegates in Congress. In a Com: on the State of the Commonwealth yesterday, Nathans demand in consequence of the arbitration was taken up but Mr. N——l——s insisting there was a Comr. in Town employed in settling the accots. agt. the public of the Illinois Country who could give information abt. that claim, and shew there had been fraud in the transaction, the Com[ee]. rose withot. coming to a conclusion. it is to be brot. on again today when the Comr. (Col. Fleming) is to be examined. It is asserted great impositions have taken place in polloc[k’s] affair, which is also before the House and to come on next Tuesday. I have sold my Chariot and I think shd my Phaeton, in which case, and if I get the money for them I may spend two or three months this fall in Philadelphia as I must get a carriage made there. of this you shall be informed. Complimts. to Bland & Mercer hope they will be content to rece[ive] from you an accot. of what we are doing if not otherwise informed.
Yrs.
Jos: Jones
